DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claims herein are directed to a method which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes). Claims 1-11, 13, 15-17, 19, 22, 24-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the following limitations that are considered to be abstract ideas:
Claims 1, 10, and 19
estimate unreported addressable impressions for a plurality of unreported households for an addressable advertisement based on an impressions adjustment ratio of served reportable addressable impressions to exposed reported addressable impressions included in impressions data associated with reported households;
calculate at least one of reach or frequency for the addressable advertisement to account for non-reporting devices, the at least one of the reach or the frequency determined based on the exposed reported addressable impressions, the estimated unreported addressable impressions, and the impressions adjustment ratio.
 	The limitations of independent claims 1, 10, and 19, as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely “advertising, marketing or sales activities or behaviors” because the claims disclose gathering data, analyzing the data using mathematical calculations, and determining results such as estimating impressions for a plurality of unreported households for advertisements and calculating a reach or frequency for the advertisement. Accordingly, the claims recite an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes). 	This judicial exception is not integrated into a practical application. In particular the claims recite the additional elements of using a memory, processor circuitry executing instructions, and a non-transitory computer readable medium. The aforementioned additional generic computing elements perform the steps of the claims at a high level of generality (i.e. As a generic medium performing generic computer function of estimating and calculating) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo). Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). 	Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
 	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a memory, processor circuitry executing instructions, and a non-transitory computer readable medium, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
 	“Generic computer implementation” is insufficient to transform a patent-ineligible
abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P.,
773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation.
 	The examiner notes that simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the
prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc.,765 F.3d 1350, 1355 (Fed. Cir. 2014). 	Applicant herein recites a general-purpose computer and general purpose
computing components (as evidenced from paragraph [0103] of the applicant’s specification for example, “The processor platform 1300 can be, for example, a server, a personal computer, a workstation, a self-learning machine (e.g., a neural network), a mobile device (e.g., a cell phone, a smart phone, a tablet such as an iPad™), a personal digital assistant (PDA), an Internet appliance, a DVD player, a CD player, a digital video recorder, a Blu-ray player, a gaming console, a personal video recorder, a set top box, a headset (e.g., an augmented reality (AR) headset, a virtual reality (VR) headset, etc.) or other wearable device, or any other type of computing device ..” and from paragraph [0112], “In this example, the processor circuitry 1312 of FIG. 13 is implemented by a general purpose microprocessor 1400. The general-purpose microprocessor circuitry 1400 executes some or all of the machine readable instructions of the flowchart of FIG. 12 to effectively instantiate the circuitry of FIG. 2 as logic circuits to perform the operations corresponding to those machine readable instructions.”).
 	Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). (i.e. “PEG”Step 2B=No) 	The dependent claims 2-9, 11, 13, 15-17, 22, 24-26 appear to merely further limit the abstract and as such, the analysis of dependent claims 2-9, 11, 13, 15-17, 22, 24-26 results in the claims “reciting” an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes), the claims do not recited additional elements that integrate the exception into a practical application (i.e. “PEG” Revised Step 2A Prong Two=Yes) the additional elements do not amount to an inventive concept (significantly more) other than the above-identified judicial exception (the abstract idea). (i.e. “PEG” Step 2B=No). 	Thus, based on the detailed analysis above, claims 1-11, 13, 15-17, 19, 22, 24-26 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-6, 8-10, 13, 15, 17, 22, 24, 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Srivastava et al. (US 2015/0186403)
 	Claims 1, 10, 19: Srivastava discloses an apparatus comprising: at least one memory; instructions; and processor circuitry to execute the instructions [0192]to: estimate unreported addressable impressions for a plurality of unreported households for an addressable advertisement based on an impressions adjustment ratio of served reportable addressable impressions to exposed reported addressable impressions included in impressions data associated with reported households; (Paragraph 164 and Figure 15: obtaining universe estimates that represent the total population of one or more audience categories. The examiner notes this universe is the total population and as such includes identified unique audience members (reporting devices) and non-identified unique audience members (non-reporting devices); Paragraph 173: The proportion of panelists and/or households associated with panelist computers that make up this universe fall into four possible categories (a) panelists and/or households that do not have cookies associated with any partner 1310, 1314 on the panelist computer (unreported addressable impressions for both partner 1310 and 1314), (b) panelists and/or households that have a cookie associated with a first one of the partners 1310 but not a second one of the partners 1314 on the panelist computer (reported addressable impression for partner 1310 but unreported addressable impressions for partner 1314), (c) panelists and/or households that have a cookie associated with the second one of the partners 1314 but not the first one of the partners 1310 on the panelist computer 202 (reported addressable impression for partner 1314 but unreported addressable impressions for partner 1310),, or (d) panelists and/or households that have cookies associated with both partners 1310, 1314 on the panelist computer (reported addressable impressions for both partner 1310 and 1314); Paragraph 208: while cookies are disclosed as the reporting technology other technology can also be used such as Adobe Flash® client identifier, identification information stored in an HTML5 datastore, an identifier used specifically for tracking advertising or other media (e.g., an AdID), etc;. Paragraph 165: obtaining aggregate unique audience members that were identified and a number of impressions associated with those audience members.  The examiner notes this is considered exposed reported addressable impressions; impressions; Paragraph 175-176: estimate the duplication of unique audience members and/or impressions between the partners 1310, 1314 for each of the demographic groups; based on the estimated duplication (adjustment ratio), de-duplicate the total unique audience, the total impression, the reach, and/or the frequency for a campaign; Paragraphs 177, and 186-188: the estimated duplication (adjustment ratio) can use either the Danaher method or the random duplication approach using a universe estimate; Paragraph 189 and Figure 22: determine unduplicated impressions total impressions) and 	 calculate at least one of reach or frequency for the addressable advertisement to account for non-reporting devices, the at least one of the reach or the frequency determined based on the exposed reported addressable impressions, the estimated unreported addressable impressions, and the impressions adjustment ratio. (Paragraph 175: estimate the duplication of unique audience members and/or impressions between the partners 1310, 1314 for each of the demographic groups; based on the estimated duplication (adjustment ratio), de-duplicate the total unique audience, the total impression, the reach, and/or the frequency for a campaign. Paragraph 190 and Figure 22: determine reach and/or frequency of the unduplicated impression information using the unduplicated audience and unduplicated impressions).

  	Claim 3: Srivastava discloses the apparatus of claim 2, wherein the reference advertisement data identifies which reported households and which unreported households were served the addressable advertisement. [0173]

 	Claims 4, 13, 22: Srivastava discloses the apparatus of claim 2, wherein the processor circuitry is to estimate the unreported addressable impressions by applying the impressions adjustment ratio to the exposed reported addressable impressions included in the impressions data. [186-188]

 	Claim 5: Srivastava discloses the apparatus of claim 1, wherein the processor circuitry is to determine total campaign impressions for the addressable advertisement by determining a sum of the exposed reported addressable impressions and the estimated unreported addressable impressions. [0185, 0189]

 	Claims 6, 15, 24: Srivastava discloses the apparatus of claim 1, wherein the processor circuitry is to calculate a total reach by determining a sum of a first reach across the reported households and a second reach across the unreported households. [0185]

 	Claim 8, 17 and 26: Srivastava discloses the apparatus of claim 6, wherein the processor circuitry is to calculate the frequency for the addressable advertisement by dividing a sum of total impressions for the reported households and the unreported households by the total reach. [0107 and 0108] 	Claims 9: Srivastava discloses the apparatus of claim 1, wherein the processor circuitry is to determine ratings data for the addressable advertisement based on the at least one of the reach or the frequency, the processor circuitry to report the ratings data to an advertisement provider of the addressable advertisement to adjust addressable advertisements provided to the unreported households and the reported households. [0106]
                                               Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. (US 2015/0186403) in view of Muller et al. (US 2016/0080789)
 	Claim 2, 11: Srivastava discloses the apparatus of claim 1, wherein the processor circuitry is to obtain the impressions data, the impressions data including panel data collected from media devices, return path data collected from service providers, ([0046]) but does not explicitly disclose Smart TV data collected from smart television devices, and reference advertisement data from an advertisement provider. 	However Muller discloses Smart TV data collected from smart television devices, and reference advertisement data from an advertisement provider [0100, 0102]
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify, Srivastava to include Smart TV data collected from smart television devices, and reference advertisement data from an advertisement provider, in order to gather information from a variety of devices. 
Claim(s) 7, 16, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. (US 2015/0186403) in view Rao et al. (US 2015/0095138)	Claim 7, 16, 25: Srivastava discloses the apparatus of claim 6, but does not explicitly disclose wherein the processor circuitry is to calculate the reach for the addressable advertisement by dividing the total reach by total sum of weight (SOW) metrics data for the reported households and unreported households and multiplying by one hundred.  	However Rao discloses wherein the processor circuitry is to calculate the reach for the addressable advertisement by dividing the total reach by total sum of weight (SOW) metrics data for the reported households and unreported households and multiplying by one hundred.[0172. 0236]
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify, Srivastava to include wherein the processor circuitry is to calculate the reach for the addressable advertisement by dividing the total reach by total sum of weight (SOW) metrics data for the reported households and unreported households and multiplying by one hundred, in order to gather metrics to include a wider variety of households.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509. The examiner can normally be reached Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.P/Examiner, Art Unit 3621                                                                                                                                                                                                        
/John Van Bramer/Primary Examiner, Art Unit 3621